DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II (claims 15-20) in the reply filed on 09-03-2021 is acknowledged.
Claims 1-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09-03-2021.

Claim Interpretation
The claim limitation “a machine direction” (claims 15 and 19) has been interpreted by the examiner to have the Special Definition “the direction parallel to the flow of the paper towel through a paper-making machine” – par. [0032] in the Spec.  See MPEP 2111.01(V).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 17 and 20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Regarding claims 17 and 20, theses claims do not present a further limitation to claims 15 and 18 (from which they depend) because the two alternatives presented in the claim “wherein the method is manual or wherein the method is automated” cover all possible ways of implementing the method (which can be done either manually or automatically… is there a third way not covered by these two possibilities? Would such a way be enabled?)
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements (the examiner recommends splitting claims 17 and 20 into two separate dependent claims, one for each way of implementing the method).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-

Claims 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 10,725,016. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the current application are anticipated by the claims of U.S. Patent ‘016.

Regarding claim 15, U.S. Patent ‘016 claims (claims 1 and 2):
A method for quantitating the amount of lint shed from a paper towel, the method comprising: (U.S. Patent ‘016 - claim 1)
preparing a sample of paper towel to be analyzed, wherein preparing the sample comprises wrapping the sample around a solid support, to provide a wrapped support; (U.S. Patent ‘016 - claim 1)
depositing lint from the sample onto a surface, which has been cleaned, by moving the sample thereupon in a specific pattern; (U.S. Patent ‘016 - claim 1)
collecting the lint deposited on the surface; and (U.S. Patent ‘016 - claim 1)
determining the amount of collected lint (U.S. Patent – claim 1), wherein the surface is substantially rectangular, having a long dimension and a short dimension, wherein the solid support is substantially rectangular, having a long dimension and a short dimension, and wherein wrapping the sample around the solid support further comprises placing the solid support on the sample on a side of the sample opposite a side of the sample to contact the 

Regarding claim 16, U.S. Patent ‘016 claims (claims 1 and 2): the specific pattern comprises a plurality of directional changes. (U.S. Patent ‘016 - claim 1)

Regarding claim 17, U.S. Patent ‘016 claims (claims 1 and 2): the method is manual or wherein the method is automated. (implicitly claimed in claims 1-2 of U.S. Patent ‘016 since this claim covers all possible ways of implementing the method)

Regarding claim 18, U.S. Patent ‘016 claims (claims 1 and 2):
A method for quantitating the amount of lint shed from a paper towel, the method comprising: (U.S. Patent ‘016 - claim 1)
preparing a sample of paper towel to be analyzed, wherein preparing the sample comprises wrapping the sample around a solid support, to provide a wrapped support, (U.S. Patent ‘016 - claim 1) wherein wrapping the sample around the solid support further comprises placing the solid support on the sample on a side of the sample opposite a side of the sample to contact the surface during lint deposition and wrapping the sample around the solid support; (U.S. Patent ‘016 - claim 2)

collecting the lint deposited on the surface; and (U.S. Patent ‘016 - claim 1)
determining the amount of collected lint. (U.S. Patent ‘016 - claim 1)

Regarding claim 19, U.S. Patent ‘016 claims (claims 1 and 2): the surface is substantially rectangular, having a long dimension and a short dimension, wherein the solid support is substantially rectangular, having a long dimension and a short dimension, and wherein wrapping the sample around the solid support comprises wrapping the sample around the solid support with a machine direction of the sample parallel to the short dimension of the solid support. (U.S. Patent ‘016 - claim 2)

Regarding claim 20, U.S. Patent ‘016 claims (claims 1 and 2): the method is manual or wherein the method is automated. (implicitly claimed in claims 1-2 of U.S. Patent ‘016 since this claim covers all possible ways of implementing the method)

Claims 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-6 of U.S. Patent No. 10,900,948. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the current application are anticipated by the claims of U.S. Patent ‘948.


A method for quantitating the amount of lint shed from a paper towel, the method comprising: (U.S. Patent ‘948 - claim 1)
preparing a sample of paper towel to be analyzed, wherein preparing the sample comprises wrapping the sample around a solid support, to provide a wrapped support; (U.S. Patent ‘948 - claim 3)
depositing lint from the sample onto a surface, which has been cleaned, by moving the sample thereupon in a specific pattern; (U.S. Patent ‘948 - claim 1)
collecting the lint deposited on the surface; and (U.S. Patent ‘948 - claim 1)
determining the amount of collected lint (U.S. Patent ‘948 - claim 1), wherein the surface is substantially rectangular, having a long dimension and a short dimension, wherein the solid support is substantially rectangular, having a long dimension and a short dimension, and wherein wrapping the sample around the solid support further comprises placing the solid support on the sample on a side of the sample opposite a side of the sample to contact the surface during lint deposition and wrapping the sample around the solid support, with a machine direction of the sample parallel to the short dimension of the solid support. (U.S. Patent ‘948 - claim 4)

Regarding claim 16, U.S. Patent ‘016 claims (claims 1 and 3-6): the specific pattern comprises a plurality of directional changes. (U.S. Patent ‘948 - claim 6)



Regarding claim 18, U.S. Patent ‘948 claims (claims 1 and 3-6):
A method for quantitating the amount of lint shed from a paper towel, the method comprising: (U.S. Patent ‘948 - claim 1)
preparing a sample of paper towel to be analyzed, wherein preparing the sample comprises wrapping the sample around a solid support, to provide a wrapped support, (U.S. Patent ‘948 - claim 3) wherein wrapping the sample around the solid support further comprises placing the solid support on the sample on a side of the sample opposite a side of the sample to contact the surface during lint deposition and wrapping the sample around the solid support; (U.S. Patent ‘948 - claim 4)
depositing lint from the sample onto a surface, which has been cleaned, by moving the sample thereupon in a specific pattern (U.S. Patent ‘948 - claim 1) comprising a plurality of directional changes; (U.S. Patent ‘948 - claim 6)
collecting the lint deposited on the surface; and (U.S. Patent ‘948 - claim 1)
determining the amount of collected lint. (U.S. Patent ‘948 - claim 1)

Regarding claim 19, U.S. Patent ‘016 claims (claims 1 and 3-6): the surface is substantially rectangular, having a long dimension and a short dimension, wherein the solid support is substantially rectangular, having a long dimension and a short dimension, and 

Regarding claim 20, U.S. Patent ‘016 claims (claims 1 and 3-6): the method is manual or wherein the method is automated. (implicitly claimed in claims 1-2 of U.S. Patent ‘948 since this claim covers all possible ways of implementing the method)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Schmitt, whose telephone number is (571) 270-7930.  The examiner can normally be reached on M-F | 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/BENJAMIN R SCHMITT/Primary Examiner, Art Unit 2852